Name: Commission Decision (EU) 2017/388 of 6 March 2017 confirming the participation of the United Kingdom of Great Britain and Northern Ireland in Regulation (EU) 2016/794 of the European Parliament and of the Council on the European Union Agency for Law Enforcement Cooperation (Europol)
 Type: Decision
 Subject Matter: information technology and data processing;  European construction;  social affairs;  politics and public safety;  EU institutions and European civil service;  cooperation policy;  Europe;  information and information processing
 Date Published: 2017-03-07

 7.3.2017 EN Official Journal of the European Union L 59/39 COMMISSION DECISION (EU) 2017/388 of 6 March 2017 confirming the participation of the United Kingdom of Great Britain and Northern Ireland in Regulation (EU) 2016/794 of the European Parliament and of the Council on the European Union Agency for Law Enforcement Cooperation (Europol) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Protocol No 21 on the position of the United Kingdom and Ireland in respect of the area of freedom, security and justice, and in particular Article 4 thereof, Whereas: (1) By letter to the President of the Council of 16 December 2016, the United Kingdom notified its wish to accept Regulation (EU) 2016/794 of the European Parliament and of the Council (1). (2) The United Kingdom already participates in Europol as established by Council Decision 2009/371/JHA (2). There are no specific conditions attached to the participation of the United Kingdom in Regulation (EU) 2016/794 and no need for transitional measures. (3) The participation of the United Kingdom in Regulation (EU) 2016/794 should therefore be confirmed. (4) In order to allow the United Kingdom to continue participating in Europol as from 1 May 2017 when Regulation (EU) 2016/794 starts to apply, this Decision should enter into force on the day following that of its publication, HAS ADOPTED THIS DECISION: Article 1 The participation of the United Kingdom of Great Britain and Northern Ireland in Regulation (EU) 2016/794 is confirmed. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 6 March 2017. For the Commission The President Jean-Claude JUNCKER (1) Regulation (EU) 2016/794 of the European Parliament and of the Council of 11 May 2016 on the European Union Agency for Law Enforcement Cooperation (Europol) and replacing and repealing Council Decisions 2009/371/JHA, 2009/934/JHA, 2009/935/JHA, 2009/936/JHA and 2009/968/JHA (OJ L 135, 24.5.2016, p. 53). (2) Council Decision 2009/371/JHA of 6 April 2009 establishing the European Police Office (Europol) (OJ L 121, 15.5.2009, p. 37).